internal_revenue_service index no number release date cc dom p si 7-plr-114297-98 date legend a b d e f g h i l r x z dear in a letter dated you requested rulings regarding your purchase of oil_and_gas_properties you represented that e had a number of interests in oil_and_gas_properties that it wanted to sell production from some of the interests includes gas produced from tight formations which is a qualified_fuel under sec_29 of the internal_revenue_code_of_1986 as amended b wanted to purchase the properties but could not utilize the sec_29 credits and therefore would not be able to bid as much as potential buyers that could use the credits b approached a who could utilize the sec_29 credits together they worked out an arrangement whereby e’s properties were acquired by b and the properties whose production qualified for the sec_29 credits would be subsequently sold to a b retained the bulk of the properties which did not generate the credit a paid cash equal to d a will also be obligated to pay a - - cid credit payment amount a recourse note and a volumetric production_payment retained by b the recourse note is in the principal_amount of r and bears interest at the rate of z payments of principal and interest are made in accordance with a schedule the entire balance of the recourse note including unpaid interest is due and payable in full on x prior to maturity and notwithstanding the payment schedule payments are to be made out of actual net_proceeds received from sale of minerals produced from the properties any amounts due but unpaid will be paid in succeeding months the production_payment is payable solely out of the gross_proceeds from the sale of hydrocarbons from the subject interests the payments required under the production_payment are the lesser_of a the measurement amount for the current payment period and b the gross_proceeds from the sale of hydrocarbons gross_income_from_the_property within the meaning of sec_613 of the code from the subject interests during the payment period the measurement amount is determined by reference to an amount in the net profits account npa the npa amount equals the sum of i any unpaid measurement amount carried forward from a prior payment period and ii the balance in the npa for the current payment period any measurement amount in excess of gross_proceeds is carried forward to the succeeding payment period the npa amount will be calculated for each payment period by deducting the total debits from the total credits made to the npa during such payment period the npa is credited with the gross_proceeds and any other consideration received during the payment period with respect to the subject interests all expenses paid during the payment period with respect to the ownership and operation of the subject interests are debited to the npa including all amounts of principal and interest under the recourse note the production_payment will terminate when the production from the subject interests equals f percent of the current at the time of creation of the production_payment estimate of the economically recoverable reserves in the subject interests it is anticipated that the recourse note will terminate before the volumetric production_payment when the production_payment was created the estimated present_value of the production from the subject interests after the production_payment and the recourse note terminate was greater than of the present_value of the entire production stream from all the subject interests - - cid following termination of the production_payment a will be entitled to of the income from production attributable to the subject interests as part of the agreement b has an interest the contingent_interest in any reserves that might exist after production of of the reserves currently estimated to exist under the credit payment amount a will pay the credit payment amount to b after the total amount of the credit payment amount exceeds the prepaid credit_amount of dollar_figurel the credit payment amount is payable each calendar_quarter and is defined as g multiplied by the dollar amount of the estimated sec_29 credits attributable to sales of qualified_fuels from the subject interests until the payments equal dollar_figurer b was granted an option to re-acquire the subject interests for fair_market_value the repurchase option is exercisable before h if b purchases the properties before certain dates b must pay specified penalties the rulings requested are a has acquired the entire economic_interest of b in the transferred properties the volumetric production_payment is properly characterized as a purchase_money_mortgage loan under sec_636 of the code the right to receive the credit payment amount is not an economic_interest in the properties the recourse promissory note is not an economic_interest in the properties any sec_29 credit attributable to production from the properties after their sale to a is attributable to a sec_1_611-1 of the income_tax regulations provides that an economic_interest is possessed in every case in which the taxpayer has acquired by investment any interest in mineral in place and secures by any form of legal relationship income derived from the extraction of the mineral to which the taxpayer must look for a return of the taxpayer’s capital - - cid sec_1_614-1 provides that the term_interest means an economic_interest in a mineral deposit within the meaning of sec_1_611-1 the term includes working or operating interests royalties overriding royalties net profits interests and to the extent not treated as loans under sec_636 production payments in 310_us_404 the taxpayer received payments which had to be satisfied out of any sale of the fee simple title of the land as well as production of the oil because the taxpayer was not looking entirely upon the oil production for a return on his investment the court found he did not have an economic_interest sec_636 and sec_1_636-1 provide that a production_payment created and retained upon the transfer of the mineral_property burdened by the production_payment is treated as a purchase_money_mortgage loan on the burdened mineral_property sec_1_636-3 defines the term production_payment to mean a right to a specified share of the production from mineral in place if as and when produced or the proceeds from the production the right must be an economic_interest in the mineral in place it may burden more than one mineral_property and the burdened mineral_property need not be an operating_mineral_interest the right must have an expected economic life at the time of its creation of shorter duration than the economic life of one or more of the burdened mineral properties a right to mineral in place that can be required to be satisfied by other than the production of mineral from the burdened mineral_property is not an economic_interest in mineral in place a production_payment must be limited by a dollar amount a quantum of mineral or a period of time a right to mineral in place has an economic life of shorter duration than the economic life of a mineral_property burdened thereby if the right may not reasonably be expected to extend in substantial amounts over the entire productive life of the mineral_property sec_1_636-1 of the regulations states that the payor and payee shall determine their allowable deductions as if the production_payment were a loan and refers to sec_483 of the code sec_483 in turn refers to sec_1272 through for the treatment of original_issue_discount instruments sec_29 provides a credit for qualified_fuel as defined in sec_29 sold by the taxpayer to an unrelated_person during the taxable_year the production of which is attributable - - cid to the taxpayer a transaction will be classified as a sale_or_exchange of a mineral_interest in cases in which the owner of a continuing property interest assigns that interest and retains a non- continuing interest in production economic_interest that is an interest that is not coterminous with the productive life of the transferred property in this case b will retain a production_payment that is limited to a specified number of units of mineral based on a stated percentage of the reserves currently known to exist at the time the transaction is consummated if additional reserves are found to exist after all reserves currently known to exist have been produced b will acquire a contingent_interest which is a specified percentage of any such additional reserves the production_payment is payable solely from production from the burdened properties and has an economic life of shorter duration than the economic life of the burdened properties because the interest b retained in any additional reserves does not come into being unless and until the additional reserves not at present believed to exist are determined to exist it is not a continuing interest accordingly based on the information submitted and the representations made the volumetric production_payment meets the requirements of sec_1_636-3 and is treated as a purchase_money_mortgage loan the credit payment amount is to be paid from sources other than the subject properties having an alternate source_of_income the right to receive the credit payment amount cannot be an economic_interest following anderson likewise the recourse note cannot be an economic_interest since it must be extinguished on x from sources other than the subject properties based solely on the representations made and the information submitted we conclude that a has acquired the entire economic_interest in the properties transferred to it until and unless b repurchases the property or the contingent_interest arises the volumetric production_payment is properly characterized as a purchase_money_mortgage loan under sec_636 of the code - - cid the right to receive the credit payment amount is not an economic_interest in the properties the recourse note is not an economic_interest in the properties any sec_29 credit attributable to production from the properties after their sale to a is attributable to a until and unless b repurchases the property or the contingent_interest arises no opinion is expressed or implied regarding the determination of the buyer’s basis in the subject interests no opinion is expressed or implied regarding the determination of amounts attributable to interest or principal pursuant to the recourse note or the production_payment except as ruled above we express or imply no opinion as to the federal tax consequences of this transaction under any other provision of the code specifically we express or imply no opinion whether any fuel produced from the properties is qualified_fuel within the meaning of sec_29 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this ruling should be attached to your tax_return filed for the year in which the transaction covered by this ruling was consummated a copy is enclosed for this purpose sincerely yours by joseph h makurath senior technician reviewer branch assistant chief_counsel passthroughs and special industries
